DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-9 and 14-24 were pending and previously rejected. Claims 1, 5, 14-15, and 22-24 were amended. Claims 1-9 and 14-24 remain pending and are examined in this office action.  

Response to Arguments
Claim Objections: 
Claim 5 was amended to overcome the previous typo. Therefore, the claim objection to claim 5 is withdrawn.
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-9 and 14-21 and new claims 22-24 (pgs. 9-12 of remarks filed 7/13/2021) have been considered but they are moot as they do not apply to the current grounds of rejection applied below in response to applicant’s amendments. Please see the updated § 103 rejections below in response to the amendments. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140277769 A1 to Matsuoka et al (Matsuoka) in view of US 20150345812 A1 to Murthy, further in view of US 20100117625 A1 to Botts, and even further in view of US 20130254151 A1 to Mohagheghi et al. (Mohagheghi).

Claim 1: Matsuoka teaches: 
A server for managing power demand (Matsuoka: ¶ 0063 showing energy management system), the server comprising circuitry (Matsuoka: ¶ 0063 “a variety of computer processors, storage elements, communications mechanisms…to facilitate the described operations) configured to: 
receive a request signal for power usage reduction from a power supply enterprise related server (Matsuoka: ¶ 0123 showing energy management system receives a notification from the utility provider of a demand response event in which the utility provider would like to reduce energy consumption; also see Fig. 31A step (3102))
select a subscriber corresponding to said request signal based on subscriber information (Matsuoka: ¶ 0125 and ¶ 0136-0139 showing one or more enrolled energy consumers are identified for participation in the demand-response event, also see Fig. 31A step (3104))
transmit guidance information for said power usage reduction to a communication device (Matsuoka: ¶ 0284 device (300)) of said subscriber (Matsuoka: ¶ 0206 energy management system transmits notification of DR event to user device; ¶ 0285 and Figs. 24A-C showing user provided info and ability to accept the DR event offer, or also see Figs. 26A-C and ¶ 0300-0301; for context, see ¶ 0126 energy management system determines ways to reduce energy used, and some techniques for managing consumption of identified consumers are described in Figs. 14-28) and 
transmit a command to control a load of apparatuses or to schedule a control of the load of the apparatuses (Matsuoka: ¶ 0063, ¶ 0077 showing energy management system may provide commands to control one or more energy consuming devices)


compute a signal correlation to reflect power information of the load apparatuses (Murthy: ¶ 0024 showing by energy gateway 103 “generate component load profiles for each of the TELs 101 N as well as correlate the overall load profiles to a specific demand response received from the DR server”) based on a snapshot of a power signal (Murthy: ¶ 0028 showing “Sensor data may include… the amount of power consumed when each component of a TEL 101 1 is in an ON state 104 for a pre-determined period (e.g., less than a minute) and correlated with a resultant indoor temperature. The power consumption data is sampled at the steady-state power consumption level for each component”; also see ¶ 0053 “power consumption data for each measured component…is associated and aggregated with the temperature data and other received data from steps 415 and 420” and ¶ 0055 “component load profiles may be correlated to an operating mode for each of the TELs”; also see ¶ 0054 which as per ¶ 0049 is implemented by energy gateway 103)
classify said power information based on component units constituting a single load apparatus based on the signal correlation of said selected subscriber to generate a data set for the component units based on the classified power information (Murthy: Fig. 4 and ¶ 0050-0056 showing the measurements for the individual components of each “TEL” are correlated with different operating modes and classified to generate the component load profiles; as per ¶ 0049 implemented by energy gateway), and map and recombine the classified data set (Murthy: ¶ 0061 showing comparing historical data in 
monitor a power consumption by said single load apparatus based on the recombined classified data set (Murthy: ¶ 0024 showing “correlate the overall load profiles to a specific demand response received from the DR server 106. Load profiles are generated using historic data over a monitoring period (e.g., one month)”; ¶ 0072-0073 showing measuring real-time power consumption and temperature data of each of the TELs to determine whether the projective load trajectory profile based on the adjustments to each of the components of the TELs was effective is reducing power consumption of the TELs below the total trajectory requirement of “1kW” as seen in ¶ 0069-0071 above; also see ¶ 0057, Fig. 1A and ¶ 0020-0022 showing energy gateway 103 controlling/monitoring TELs in a single premise/building); 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determination of power profile correlations of the load apparatuses based on power consumption/usage (i.e. power signal) measurements, and use of the component load profiles in different operating modes to predict and monitor overall load consumption of Murthy in the energy management system of Matsuoka with a reasonable expectation of success 

Matsuoka, as modified above, further teaches: 
and grant a compensation to said subscriber, when said power consumption by said single load apparatus is reduced in accordance to said guidance information (Matsuoka: Fig. 31A-B and ¶ 0345 showing compensation/reward provided to a customer if the reduction is energy was greater than a target reduction in energy, which as per ¶ 0064, ¶ 0066, ¶ 0071 the energy usage relates to one or more energy consuming devices, which covers either a single load apparatus or a plurality of load apparatuses; Murthy also clearly teaches monitoring the load of an individual appliance with respect to demand response events as seen in the citations above); 

Regarding the following limitation, Matsuoka teaches storage elements and receiving consumer data (Matsuoka: ¶ 0063 and ¶ 0164 respectively), but does not explicitly teach subscriber information
wherein said subscriber information is stored in a memory (Botts: “The known energy usage data may be stored in a memory unit”), wherein said subscriber information includes: power consumption by said single load apparatus of said subscriber (Botts: ¶ 0011 showing recording of energy usage information for the appliance; also ¶ 0055 “The energy usage information also can be transferred or uploaded to a computer or storage device”); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include storing the appliance energy usage information of the customer in memory as taught by Botts in the energy management system of Matsuoka/Murthy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to do so with the motivation that “The historical information or trends may be used by the consumer, technician, or manufacturer to provide feedback and verification of improvements to the appliance” and “the user may change their usage habits, the technician may change a maintenance schedule or approach, or the manufacturer may change or redesign a subsystem of the appliance based on the historical information or trends” (Botts: ¶ 0011). 

With respect to the limitation: 
wherein said subscriber information includes…a probability distribution function of the power usage reduction depending on a compensation to the subscriber; 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include using a probability function dependent upon compensation provided to the customer as taught by Mohagheghi in the energy management system of Matsuoka/Murthy/Botts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time the invention was filed with the motivation that “estimating a probability that a given customer will comply with a particular demand response request may permit a utility to identify or select for participation in a demand response event those customers who are relatively more likely to comply with the demand response request, which may reduce the likelihood of an insufficient demand response and the resulting need for short-notice demand response requests” (Mohagheghi: ¶ 0011).

With respect to the remaining limitation: 
wherein said subscriber is selected based on the power consumption and the probability distribution function included in said subscriber information 
Matsuoka teaches using a probability of a customer participating in a demand response event and the amounts of energy likely to be shifted if a customer is selected for the DR event (Matsuoka: ¶ 0139) and power consumption being based on one or more energy consuming devices (Matsuoka: ¶ 0064, ¶ 0066, ¶ 0071), but Matsuoka/Murthy/Botts do not explicitly teach the limitation above. However, Mohagheghi teaches selecting the subscriber for a demand response event based on power consumption (Mohagheghi: ¶ 0018, ¶ 0032; which as per Matsuoka and Botts above includes consumption of an individual device) and a probability distribution function (Mohagheghi: ¶ 0011, ¶ 0013-0014, ¶ 0022, ¶ 0033). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include using a power consumption and probability function for selecting a customer for a demand response event as taught by Mohagheghi in the energy management system of Matsuoka/Murthy/Botts/Mohagheghi, for the same reasons described in the limitations above. 

Claim 2: Matsuoka/Murthy/Botts/Mohagheghi teach claim 1. Matsuoka, as modified above, further teaches: 
15 wherein said subscriber information further includes at least one of 
temporal power consumption by said single load apparatus of each said subscriber (Matsuoka: ¶ 0165, ¶ 0168 takes into account users energy usage patterns over time and with different weather patterns; see ¶ 0064, ¶ 0066, one or more devices/loads, i.e. energy usage covering a single load and a plurality of loads)
power usage reduction history according to said guidance information for each 20 said subscriber (Matsuoka: ¶ 0182 showing history of consumer behavior during previous demand response events in taken into account to determine whether or not the user should be selected to participate in the DR event), and 
predicted power consumption by said single load apparatus of each said subscriber (Matsuoka: at least ¶ 0278 showing consumer’s “baseline,” i.e. predicted energy consumption of HVAC system determined from past HVAC schedule; also see ¶ 0168)

Claim 3: Matsuoka/Murthy/Botts/Mohagheghi teach claim 1. Matsuoka, as modified above, further teaches: 
wherein said request signal includes information on at least one of 
reduction requirement of power consumption for power usage (Matsuoka: ¶ 0123 showing “utility provider computing system 120 may also notify the energy management system 130 of the energy reduction it desires during the period”), 
operation mode for each said single load apparatus, 
a reduction required time zone (Matsuoka: ¶ 0123 showing “particular period during which the utility provider would like to reduce aggregate energy , and
a reduction required 5 region (Matsuoka: ¶ 0121 showing demand response information includes a particular region in which load shedding is desired)

Claim 4: Matsuoka/Murthy/Botts/Mohagheghi teach claim 1. Matsuoka, as modified above, further teaches: 
wherein said guidance information includes information on at least one of 
reduced power consumption required for said selected subscriber (Matsuoka: ¶ 0281 showing amount of energy likely to be shifted, which could be the required amount of shifting as described in ¶ 0340, ¶ 0344-0345)
a power usage status of said selected subscriber (Matsuoka: Figs. 25A-F and Figs. 26A-C showing current thermostat settings and associated power savings), 
a reduction required time zone (Matsuoka: Fig. 24A showing “July 26, 2-6pm”), and 
a compensation depending on reduction (Matsuoka: Fig. 24A-B, Fig. 25A-F, Fig. 26A-C showing savings that the consumer will earn based on reduced consumption)

Claim 6:
wherein information on said granted compensation is transmitted to said communicating device of said subscriber (Matsuoka: ¶ 0105 showing user devices that determine whether a reward is earned and informs the user that the reward has been earned/the rules for the reward have been complied with; also see ¶ 0349-0350 showing rewards distributed to users and Fig. 25F, 26D showing actual savings, i.e. a form of compensation, for the DR event displayed on user device)

Claim 7: Matsuoka/Murthy/Botts/Mohagheghi teach claim 1. Matsuoka, as modified above, further teaches: 
wherein said information on said reduced power consumption according to said guidance 20 information for each said subscriber is transmitted to a power supply enterprise related server (Matsuoka: ¶ 0344-0345 showing utility provider determines energy reduction by each participating consumer; ¶ 0358-0359 and ¶ 0364 showing that the energy management system acts as an intermediary for energy consumption information between the smart home environment, which includes a smart meter that measures energy consumption, and the utility provider computing system, i.e. “power supply enterprise related server,”)

Claim 8: Matsuoka/Murthy/Botts/Mohagheghi teach claim 1. Matsuoka, as modified above, further teaches: 
wherein said server  (Matsuoka: ¶ 0063) receives said power consumption measured in an energy measuring apparatus installed at a penetration point of power of said subscriber (Matsuoka: ¶ 0361/0364 energy information received smart meter/energy , wherein said power consumption for said single load apparatus is calculated by a labeling server (Matsuoka: ¶ 0362 and 0364-0365 showing energy-related information including aggregate energy consumption received from smart meter is appended with value added information, i.e. “labeled” by the energy management system; note the “labeling server” may be one of the various components that make up the energy management system as described in ¶ 0077 or ¶ 0063; also note as per ¶ 0064, ¶ 0066, ¶ 0071 energy usage may be one or more devices/loads)

Claim 9: Matsuoka/Murthy/Botts/Mohagheghi teach claim 8. Matsuoka, as modified above, further teaches: 
wherein said power consumption for said single load apparatus calculated by said labeling server is monitored by said server (Matsuoka: ¶ 0225-0226 showing calculation of power consumption and monitoring of the aggregate energy shift by the energy management system, which may include multiple processors/components in ¶ 0063/¶ 0077; also note as per ¶ 0064, ¶ 0066, ¶ 0071 energy usage may be one or more devices/loads)

Claim 14: Matsuoka teaches: 
A system for managing a power demand (Matsuoka: ¶ 0062, ¶ 0063, ¶ 0066 showing energy management system 130, utility provider computing system 120, and user device such as smart thermostat 202 respectively), said system comprising: 
a server (Matsuoka: ¶ 0063 energy management system) which selects a subscriber and requests power usage reduction based on subscriber information (Matsuoka: ¶ 0125 showing one or more enrolled energy consumers are identified for participation in the demand-response event, and in ¶ 0281-0282 notification of the event sent by energy management system to user devices; also see Fig. 31A step (3104)) in response to receiving a request signal for said power 10 usage reduction (Matsuoka: ¶ 0123 showing energy management system receives a notification from the utility provider of a demand response event in which the utility provider would like to reduce energy consumption; also see Fig. 31A step (3102)), 
transmits guidance information for said power usage reduction to a communicating device (Matsuoka: ¶ 0066 smart thermostat 202) of said selected subscriber (Matsuoka: ¶ 0281-0283 and ¶ 0285 information transmitted to user device such as thermostat 202 and notification includes information about the DR event, including energy savings, time period, etc.) and 
transmits a command to control a load of apparatuses or to schedule a control of the load of the apparatuses (Matsuoka: ¶ 0063, ¶ 0077 showing energy management system may provide commands to control one or more energy consuming devices); 

With respect to the following limitations, while Matsuoka monitors overall energy consumption by a monitoring unit for one or more loads (Matsuoka: ¶ 0225-0226, ¶ 0063, and ¶ 0066), Matsuoka does not explicitly teach the following. However, Murthy teaches: 
computes a signal correlation to reflect power information of the load apparatuses (Murthy: ¶ 0024 showing by energy gateway 103 “generate component load profiles for  based on a snapshot of a power signal (Murthy: ¶ 0028 showing “Sensor data may include… the amount of power consumed when each component of a TEL 101 1 is in an ON state 104 for a pre-determined period (e.g., less than a minute) and correlated with a resultant indoor temperature. The power consumption data is sampled at the steady-state power consumption level for each component”; also see ¶ 0053 “power consumption data for each measured component…is associated and aggregated with the temperature data and other received data from steps 415 and 420” and ¶ 0055 “component load profiles may be correlated to an operating mode for each of the TELs”; also see ¶ 0054 which as per ¶ 0049 is implemented by energy gateway 103)
classifies said power information based on component units constituting a single load apparatus based on the signal correlation of said selected subscriber to generate a data set for the component units based on the classified power information (Murthy: Fig. 4 and ¶ 0050-0056 showing the measurements for the individual components of each “TEL” are correlated with different operating modes and classified to generate the component load profiles; as per ¶ 0049 implemented by energy gateway), and map and recombine the classified data set (Murthy: ¶ 0061 showing comparing historical data in the component load profiles to that of the requirements from the desired demand event. For example, historical data associates the amount of power consumed to operate in a specific temperature range. Thus, the amount of power drawn by a specific TEL 101 1 and components may be predicted if operated at a specific temperature using recorded operating modes…Calculations also include summing multiple load profile waveforms 
monitors a power consumption by said single load apparatus based on the recombined classified data set (Murthy: ¶ 0024 showing “correlate the overall load profiles to a specific demand response received from the DR server 106. Load profiles are generated using historic data over a monitoring period (e.g., one month)”; ¶ 0072-0073 showing measuring real-time power consumption and temperature data of each of the TELs to determine whether the projective load trajectory profile based on the adjustments to each of the components of the TELs was effective is reducing power consumption of the TELs below the total trajectory requirement of “1kW” as seen in ¶ 0069-0071 above; also see ¶ 0057, Fig. 1A and ¶ 0020-0022 showing energy gateway 103 controlling/monitoring TELs in a single premise/building); 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determination of power profile correlations of the load apparatuses based on power consumption/usage (i.e. power signal) measurements, and use of the component load profiles in different operating modes to predict and monitor overall load consumption of Murthy in the energy management system of Matsuoka with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “there is a need in the art for a system, method, and apparatus that provides efficient control of thermostatic electric loads based on electric consumption for specific temperatures during demand response as well as utilize residual energy” (Murthy: ¶ 0007), and that “The component load profiles allow for a detailed fine granularity of observing and controlling loads” (Murthy: ¶ 0054). Additionally, “By monitoring 

Matsuoka, as modified above, further teaches: 
wherein said communicating device is configured to 
execute a power related application in response to receiving said guidance information from said server (Matsuoka: at least ¶ 0207 showing the thermostat implements a demand response implementation profile to shift energy consumption after receiving notification of a DR event), and 
output said guidance information (Matsuoka: ¶ 0285 notification displays the received demand response event to the consumer via display/UI), and 15 
wherein said server grants a compensation to said selected subscriber, when power consumption by said single load apparatus of said selected subscriber is reduced in accordance to said guidance information (Matsuoka: Fig. 31A-B and ¶ 0345 showing compensation/reward provided to a customer if the reduction is energy was greater than a target reduction in energy, which as per ¶ 0064, ¶ 0066, ¶ 0071 the energy usage relates to one or more energy consuming devices, which covers either a single load apparatus or a plurality of load apparatuses; Botts also clearly teaches monitoring the load of an individual appliance as seen in the citations above)

Regarding the following limitation, Matsuoka teaches storage elements and receiving consumer data (Matsuoka: ¶ 0063 and ¶ 0164 respectively), but does not explicitly teach subscriber 
wherein said subscriber information includes: power consumption by at least one apparatus of said subscriber (Botts: ¶ 0011 showing recording of energy usage information for the appliance; also ¶ 0055 “The energy usage information also can be transferred or uploaded to a computer or storage device”); and
It would have been obvious to one of ordinary skill in the art at the time of the invention to include storing the appliance energy usage information of the customer in memory as taught by Botts in the energy management system of Matsuoka/Murthy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to do so with the motivation that “The historical information or trends may be used by the consumer, technician, or manufacturer to provide feedback and verification of improvements to the appliance” and “the user may change their usage habits, the technician may change a maintenance schedule or approach, or the manufacturer may change or redesign a subsystem of the appliance based on the historical information or trends” (Botts: ¶ 0011). 

With respect to the limitation: 
a probability distribution function of the power usage reduction depending on a compensation to the subscriber; and

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include using a probability function dependent upon compensation provided to the customer as taught by Mohagheghi in the energy management system of Matsuoka/Murthy/Botts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time the invention was filed with the motivation that “estimating a probability that a given customer will comply with a particular demand response request may permit a utility to identify or select for participation in a demand response event those customers who are relatively more likely to comply with the demand response request, which may reduce the likelihood of an insufficient demand response and the resulting need for short-notice demand response requests” (Mohagheghi: ¶ 0011).


wherein said subscriber is selected based on the power consumption and the probability distribution function included in said subscriber information 
Matsuoka teaches using a probability of a customer participating in a demand response event and the amounts of energy likely to be shifted if a customer is selected for the DR event (Matsuoka: ¶ 0139) and power consumption being based on one or more energy consuming devices (Matsuoka: ¶ 0064, ¶ 0066, ¶ 0071), but Matsuoka/Murthy/Botts do not explicitly teach the limitation above. However, Mohagheghi teaches selecting the subscriber for a demand response event based on power consumption (Mohagheghi: ¶ 0018, ¶ 0032; which as per Matsuoka and Botts above includes consumption of an individual device) and a probability distribution function (Mohagheghi: ¶ 0011, ¶ 0013-0014, ¶ 0022, ¶ 0033). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include using a power consumption and probability function for selecting a customer for a demand response event as taught by Mohagheghi in the energy management system of Matsuoka/Murthy/Botts/Mohagheghi, for the same reasons described in the limitations above. 

Claim 15: See the rejection of claim 1 above. 
Claim 16: See the rejection of claim 2 above. 
Claim 17: See the rejection of claim 6 above.
Claim 18: Matsuoka/Murthy/Botts/Mohagheghi teach claim 15. See the relevant rejection of claim 7 above reciting analogous limitations to claim 18. 

Claim 19: Matsuoka/Murthy/Botts/Mohagheghi teach claim 8. Matsuoka, as modified above, further teaches: 
wherein the labeling server labels recombined data sets (Matsuoka: ¶ 0362 showing energy management system monitors and generates variety of energy related data, and which may be appended to basic information (i.e. energy consumption) monitored by a smart meter; also see ¶ 0363-0365 showing both the energy-related information and the value-added data is communicated to the utility provider)

Claims 20/21: See the relevant rejection of claims 8/19 reciting analogous limitations. 

Claim 22: Matsuoka/Murthy/Botts/Mohagheghi teach claim 1. With respect to the following limitation, Matsuoka further teaches: 
wherein the power signal is from a power penetration point for the plurality of load apparatuses (Matsuoka: ¶ 0062 showing “amount of energy consumption at each of the residences 150A-150N”, i.e. a power penetration point where a plurality of load apparatuses are located as see in ¶ 0069-0071 where one of the residences includes a plurality of energy consuming devices; also note as cited in Murthy above in Fig. 1A and ¶ 0020-0022 the measured power consumption of the devices corresponds to power consumption by a plurality of TELs, i.e. load apparatuses, of a single building served by an energy gateway 103) 

Claims 23/24: See the rejection of claim 22 above. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140277769 A1 to Matsuoka et al (Matsuoka) in view of US 20150345812 A1 to Murthy, further in view of US 20100117625 A1 to Botts, even further in view of US 20130254151 A1 to Mohagheghi et al. (Mohagheghi), and even further in view of US 20140282172 A1 to Bull et al. (Bull). 

Claim 5: Matsuoka/Murthy/Botts/Mohagheghi teach claim 1. With respect to the following limitation, Matsuoka, while teaching measuring and determining a reduced energy consumption and providing rewards to the consumer based on the reduced energy consumption, Matsuoka/Murthy/Botts/Mohagheghi do not explicitly teach a server determining a “carbon dioxide emission right” from a different server based on the reduced power consumption. However, Bull teaches: 
wherein said server further comprises a sponsor server (Bull: Fig. 4 (408) and ¶ 0063 “power savings module”) for acquiring a carbon dioxide emission right from a carbon dioxide emission right transaction server (Bull: Fig. 4 and ¶ 0063 “carbon dioxide module”) based on said reduced power consumption (Bull: at least ¶ 0063 showing carbon dioxide module uses the electricity savings information in order to calculate an amount of reduced CO2 emissions, also see equation below ¶ 0064 “CO2 not emitted(in lbs.)…”), wherein said carbon dioxide emission right transaction server is for verifying said reduced power consumption from said server (Bull: as shown above, the CO2 savings equivalent to the energy savings are calculated, i.e. verified, using an equation and in ¶ 0112 and Figs. 10A-D)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the CO2 emissions savings calculation of Bull in the energy management . 

	
Conclusion                                                                                                                                                                                                     
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628       

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
August 13, 2021